EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jinghua Karen Tang on April 17, 2021.

The application has been amended as follows: 
Change claim 11 line 10 to:
at least two sub-NCs, wherein each of the at least two sub-NCs are directly connected to at least one of the at least two sub-NCs, and the main NC is configured to implement interconnection of the sub-NCs
Change claim 29 line 8 to:
NC is directly connected to the at least two sub-NCs, wherein each of the at least two sub-NCs are directly connected to at least one of the at least two sub-NCs, and the main NC is configured to implement

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant argues for the drawings: 
“In the Office Action, the drawings were objected to for not showing every feature of the invention specified in the claims. Applicant respectfully disagrees. 

This argument is found to be persuasive for the following reason. The examiner agrees that this element in combination with the cited specification paragraph sufficiently shows the claimed limitations at issue. Thus, the drawing objections have been withdrawn.
Applicant argues regarding the 35 U.S.C. §112(a + b) rejections:
“Claims 11-14 and 23-28 were rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. Specifically, the Office asserted that the feature "wherein the first NC group comprises a first NC and a second NC, the first NC is coupled to CPUs in a QPI domain and the second NC is not coupled to any CPUs in the QPI domain, wherein the second NC group comprises a third NC and a fourth NC, the third NC is coupled to the CPUs in the QPI domain and the fourth NC is not coupled to any CPUs in the QPI domain" (emphasis added) in claim 11 lacks sufficient support in the originally filed disclosure. Claim 29 recites a similar limitation. Claims 12-14, 23-28, and 30-38 are rejected due to their dependency. Applicant has amended claims 11 and 29 to overcome these rejections. Accordingly, Applicant respectfully requests withdrawal of these grounds of rejection.”

This argument is found to be persuasive for the following reason. The examiner agrees that the amended claim limitations have proper written description support within the specification. Thus, the 35 U.S.C. §112(a + b) rejections have been withdrawn.
Applicant argues regarding claims 11 and 29:
“The Office Action alleges that the combination of Figures 1 and 4 of Wang and Figure 2 of Hu discloses the multi-CPU system as recited in pending claim 11. Applicant submits that Hu discloses a close-coupling shared storage architecture of double-wing expandable multiprocessor. As shown in Figure 1 

This argument is not found to be persuasive for the following reason. The upper NC and NR elements in figure 2 of Hu read upon the first NC group and the lower NC and NR elements in figure 2 of Hu read upon the second NC group. Each grouping has a main NC (i.e. NR) and multiple sub-NCs (i.e. NC). The upper and lower NRs are directly connected to multiple NCs. Any given upper first and second NCs reads upon the claimed first and second NCs. Any given lower first and second NCs reads upon the claimed third and fourth NCs. The NCs are directly connected to the processors. Thus, reading upon the newly claimed limitations. 
The above Examiner’s Amendment adds the further limitation that the sub-NCs are connected together, as shown by the direct connections between element 211-213 and 221-223. This amendment overcomes the Hu references as the NC elements in figure 2 don’t have any direct connections. Wang in figure 4 does show direct 
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183